259 Wis. 560 (1951)
MILWAUKEE COUNTY, Appellant,
vs.
CITY OF MILWAUKEE, Defendant:
MILWAUKEE YACHT CLUB, Respondent.
Supreme Court of Wisconsin.
May 9, 1951.
September 14, 1951.
November 6, 1951.
*561 For the appellant there were briefs by William J. McCauley, district attorney, Oliver L. O'Boyle, corporation counsel, and Robert P. Russell, assistant corporation counsel, attorneys, and Carl B. Rix of Milwaukee of counsel, and oral argument by Mr. O'Boyle and Mr. Rix.
For the respondent there were briefs by Lines, Spooner & Quarles and Quarles, Spence & Quarles, attorneys, and Louis Quarles, Maxwell H. Herriott, and Edward H. Borgelt of counsel, all of Milwaukee, and oral argument by Mr. Herriott.
BROADFOOT, J.
The deed from the city to the county dated September 19, 1938, recited in part:
"This deed is given to correct the legal description designated as parcel No. 1 and contained in warranty deed dated November 12, 1936, . . . being a conveyance of the premises now known as McKinley Park."
In its memorandum decision the trial court stated:
"As to the county's second cause of action for reformation, I find the fact to be that the deed of November 12, 1936 (Exhibit 7), effectually conveyed to Milwaukee county McKinley Park as there named. The premises consisted of three parcels and were known as McKinley Park. The description of parcel No. 1 is defective but the deed was effective on its face as to parcel No. 2 and parcel No. 3. It was the manifest intention of the deed to convey all of the right, title, and interest of the city of Milwaukee in McKinley Park. . . .
"The deed dated November 12, 1936 (Exhibit 7), is held to be effective. The defect with respect to parcel No. 1 of McKinley Park was explainable by parol evidence. Such *562 defect with respect to parcel No. 1 did not invalidate the deed. Hunter v. Neuville, 255 Wis. 423; Hanley v. Kraftczyk, 119 Wis. 352.
"Inasmuch as the action for reformation was commenced more than ten years after the recording of the deed dated November 12, 1936 (Exhibit 7), it must be held to be barred by sec. 330.18 (4), Wisconsin statutes. Parker v. Kane, 4 Wis. *1."
We agree with the determination of the trial court for the reasons stated.
By the Court.Judgment affirmed.